      Case 4:20-cv-00246-WS-MAF Document 40 Filed 01/22/21 Page 1 of 2



                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JOHN J. DANIELS,

      Plaintiff,

v.                                                         4:20cv246–WS/MAF

STEVEN S. CLOUD, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 34 docketed December 1, 2020. The magistrate judge recommends that this

case be dismissed without prejudice for failure to prosecute and failure to comply

with court orders. In the alternative, the magistrate judge recommends that

Plaintiff’s complaint be dismissed as an impermissible shotgun pleading, for

misjoinder, and because claims under the Americans for Disabilities Act are not

cognizable under 42 U.S.C. § 1983. The magistrate judge has since denied

Plaintiff’s motion to amend his complaint, explaining that Plaintiff failed to

comply with court orders to amend his 115-page complaint until months after the
      Case 4:20-cv-00246-WS-MAF Document 40 Filed 01/22/21 Page 2 of 2



                                                                            Page 2 of 2


extended deadline lapsed on November 10, 2020.1 Plaintiff has filed objections

(ECF No. 37) to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 39) is

adopted and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with court orders to appropriately amend his

complaint in a timely manner.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this            21st     day of     January    , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE




      1
       The magistrate judge also noted that Plaintiff’s proposed amended
complaint fails to comport with the Rules governing this proceeding.
